Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on July 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gate driving circuit” cited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Objections
4.	Claims 7 and 10 are objected to because of the following informalities:  
Claim limitation, “gate driving circuit” in claim 7 is not shown in the drawing. Claim does not define either the said “gate driving circuit” is related to display device or touch panel.

Claim limitations in claim 10, “the first external wiring and/or second external wiring are arranged outside the substrate” do not make any sense, since all components are placed on the substrate. It is not understandable how external claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al.(US 2017/0315645 A1)(herein after PARK).
Regarding claim 1, PARK teaches a touch panel(touch sensing unit TU, fig.6A), comprising a substrate(base insulation layer IL-BS, fig.6A) and touch electrodes(TX1, RX1, TX2, RX2, fig.6B) disposed on the substrate(IL-BS), wherein the touch panel(TU) is divided into at least two partitions(SA-1 and SA-2, figs.6A &6B) and the touch electrodes(TX1, RX1, TX2, RX2)  in adjacent (top and bottom surface) of the substrate(IL-BS), respectively(Para 94-101).

Regarding claim 2, PARK teaches the touch panel according to claim 1, wherein the touch electrodes in the same partition are only arranged on one surface(top surface or bottom surface) of the substrate(IL-BS, figs.6B, 10A&10B).

Regarding claim 3, PARK teaches the touch panel according to claim 1, wherein the touch electrodes comprise several row touch electrodes(TX1, TX2 or RX1, RX2) and several column touch electrodes(RX1, RX2 or TX1, TX2, figs.6B, 10A&10B). 

Regarding claim 4, PARK teaches the touch panel according to claim 3, wherein first wiring areas(CDL1 and CDL2, figs.10&10B) are provided on left and right edges(figs.9-10B) of each of the partitions(SA-1 and SA-2);

wherein several row touch electrode wires configured to connect the row touch electrodes are collected in the first wiring areas(figs.9&10B); and 

several column touch electrode wires configured to connect the column touch electrodes are collected in the first wiring areas(figs.9&10B). 
claim 11, PARK teaches the touch panel according to claim 1, wherein the touch electrodes are of a diamond shape (fig.8A), a strip shape(fig.6A) or a grid shape(fig.8A). 

Regarding claim 12, PARK teaches the touch panel according to claim 1, wherein a material of the substrate is glass(Para-82) or PI(PI should be defined in claim).

Regarding claim 13, PARK teaches the touch panel according to claim 1, wherein a material of the touch electrodes is ITO (para-98).

Regarding claim 14, PARK teaches a touch screen(touch sensing unit TU), comprising a touch chip(Para 122-124, 127-129), a flexible circuit board(FPCB, Para 122-124, 127-129) and the touch panel according to claim 1, wherein the touch chip is connected to the touch electrodes in the touch panel through the flexible circuit board(figs.10A&10B). 

Regarding claim 15, PARK teaches a display device(display device DD, fig.1), comprising the touch screen(touch sensing unit TU) according to claim 14(see the rejection of claim 1).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



10.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al.(US 2017/0315645 A1) in view of AOKI et al.(US 2019/0212857 A1)(herein after AOKI).

Regarding claim 5, PARK teaches the touch panel according to claim 4, wherein several row touch electrodes are wired from the first wiring areas on left edges of the partitions(left side, fig.10A), [and the other several row touch electrodes are wired from the first wiring areas on right edges of the partitions]; and
several column touch electrodes(fig.10B) are wired(CDL2-1) from the first wiring areas on the left edges of the (left side, fig.10B), [and the other several column touch electrodes are wired from the first wiring areas on the right edges of the partitions].

Nevertheless, PARK is not found to teach expressly the touch panel, wherein the other several row touch electrodes are wired from the first wiring areas on right edges of the partitions; and the other several column touch electrodes are wired from the first wiring areas on the right edges of the partitions.

However, AOKI teaches a display device and sensor, wherein several row touch electrodes(Rx1-Rxn, fig.3A)(examiner considers several rows of electrodes from upper area as first partition) are wired from the first wiring areas on left edges of the partitions(left side, fig.3A), and the other several row touch electrodes(Rxn-1-Rxn, fig.3A)(examiner considers several rows of electrodes from lower area as second partition)  are wired from the first wiring areas on right edges of the partitions(right side, fig.3A); and

several column touch electrodes(Tx1-Txm, fig.3A)(examiner considers several columns of electrodes from left area as first partition) are wired(fig.3A) from the first wiring areas on the left edges of the partitions(left side, fig.3A), and the (Tx1-Txm, fig.3A)(examiner considers several columns of electrodes from right area as second partition) are wired from the first wiring areas on the right edges of the partitions(right side, fig.3A).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified PARK with the teaching of AOKI to include the feature in order to teach the claim limitations.  Such combination would provide a display structure that could be simplified to be able to reduce production cost, and further the adverse effect of noise could be reduced effectively.

Regarding claim 6, PARK as modified by AOKI teaches the touch panel according to claim 3, wherein each of the partitions is provided with first wiring areas and a second wiring area (figs.3A, AOKI), wherein the first wiring areas are arranged at left and right edges of a partition(figs.3A, AOKI), and the second wiring area is arranged at a position of longitudinal axis of the partition(figs.3A, AOKI),

wherein several row touch electrodes are wired from a first wiring area on a left edge of the partition, and several row touch electrodes are wired from a first wiring area on a right (for mapping, see the rejection of claim 5 above).

Regarding claim 7, PARK as modified by AOKI teaches the touch panel according to claim 6, wherein a third wiring area(bottom area of the touch panel, fig.3A, AOKI) is provided on top or bottom edge of each of the partitions, wherein the column touch electrodes of each of the partitions are connected to a gate driving circuit(22a, figs.3A,5-7,&10A-12, AOKI) via the third wiring area. 

Regarding claim 8, PARK as modified by AOKI is not found to teach expressly the touch panel according to claim 7, wherein a width of the third wiring area is not greater than a width of the second wiring area.

However, width of several wiring areas in a touch panel depends on the design choice of a designer and its purpose and/or orientation of the touch sensing device. For portrait orientation of a standard touch panel, width of top and bottom .   

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al.(US 2017/0315645 A1) in view of NAMKUNG(US 2016/029 1780 A1) and further in view of NA et al.(US 2021/0132725 A1) (herein after NA).

Regarding claim 9, PARK teaches the touch panel according to claim 1, wherein the touch panel comprises three partitions (NBA1, BA1, NBA2 or NBA2, BA2, NBA3, fig.2B), wherein two partitions arranged at intervals are located on the same surface of the substrate(IL-BS, fig.6A), [and corresponding row touch electrodes in the two partitions on the same surface are connected by a first external wiring; and corresponding column touch electrodes in the two partitions on the same surface are connected by a second external wiring]. 

Nevertheless, PARK is not found to teach expressly the touch panel, wherein corresponding row touch electrodes in the two partitions on the same surface are connected by a first 

However, NAMKUNG teaches a flexible touch screen panel, wherein the corresponding row touch electrodes(first sensing electrodes 20, fig.5) in the two partitions(AA2, AA2, AA2, fig.5) on the same surface(film substrate 10)are connected by a first internal[external] wiring(first coupling portions 24, fig.5); and corresponding column touch electrodes(second sensing electrodes 30, fig.7) in the two partitions(AA2, AA2, AA2, fig.7) on the same surface(film substrate 10) are connected by a second internal[external] wiring(second coupling portions 34, fig.7). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified PARK with the teaching of NAMKUNG to include the feature in order to provide a flexible touch screen display device capable of reducing mechanical bending stress.

Neither PARK nor NAMKUNG discloses expressly the touch panel, 
wherein corresponding row touch electrodes in the two partitions are connected by a first external wiring; and corresponding column touch electrodes in the two partitions are connected by a second external wiring.
However, NA teaches an input sensing unit, wherein corresponding row touch electrodes in the two partitions are connected by a first external wiring(fig.10A); and

corresponding column touch electrodes in the two partitions are connected by a second external wiring(figs.10A-10C) (figs.10A-10C show only the row electrodes but not the column electrodes. As row electrodes are connected by an external wiring, it would be obvious to one of ordinary skill in the art that in the same way, the column electrodes are connected by external wiring as shown in figs.10A-10C).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified PARK further with the teaching of NA to include the feature in order to improve the electrical reliability of the electronic apparatus.

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al.(US 2017/0315645 A1) in view of NA et al.(US 2021/0132725 A1) (herein after NA).

 For mapping and motivation, please see the rejection of claim 9(external wiring part only).

Examiner Note
13.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692